Judgment was entered in the Supreme Court,
Per Curiam.
— We perceive no error in this decree. The administrator clearly did acts to charge himself with the debt of the Howell mortgage.
The debt, for which the-mortgage was the security only, came into the hands of the administrator as a part of the assets, so far as the facts of the case show. He chose voluntarily to cancel the mortgage and take a new security by mortgage in his own name. ,
The first mortgage was well secured on two tracts of land and was a first lien. The second was taken on one of them only, and a small piece additional, but subject to two large mortgages, equal and probably greater than the whole value of the land. The fact that the land held in security lay in New Jersey would make no difference in this case, for it seems the - law of New Jersey permitted the cancellation of the mortgage, and the fact of cancella*445tion is certified by the proper officer. In such a case the claimants of the estate in Pennsylvania had a right to insist on his accounting for the debt here.
The fact that the administrator chose to carry the Howell mortgage into the inventory of the ancillary administration in New York cannot protect him, for the debt by no rule belonged to New York. The ancillary administration in New York could grasp within it only the estate whose situs was there; neither the debt nor the mortgage of Howell had any situs there.
Decree affirmed with costs and the appeal dismissed.